DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claims 1-8 and 11-20 are amended.
NB: the examiner tried to contact the applicant that is the applicant’s representative, many times during prosecution, but his attempts are failed, the applicant is encouraged for a telephonic interview to resolve the remaining issue over the phone or through an examiner amendment, with applicant agreement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

-Claim 1 recites the limitation:
 “…wherein the plurality of application modules…” in line 11, 
“…from the non-transitory machine readable medium…” in line 17.


-Claim 2 recites:
“…wherein the plurality of application modules…” in line 1,
“…that the particular continuity posture is unsafe…” in line 5.
There is insufficient antecedent basis for this limitations in the claim.

-Claim 3 recites:
“…wherein the plurality of application modules…” in line 1,
“…that the particular continuity posture is unsafe…” in line 5.
There is insufficient antecedent basis for this limitations in the claim.

-claim 4 recites:
-“…wherein the plurality of application modules…” in line 2,
There is insufficient antecedent basis for this limitations in the claim.
-“… a predefined threshold…” in line 4.
 It is not clear if that threshold is referencing a claimed threshold in claim 1 or it is a new different threshold. So claim 4 is indefinite

- claim 5 recites:
-“…wherein the plurality of application modules…” in line 2.
There is insufficient antecedent basis for this limitations in the claim.


- “…the user- submitted compensating actions” in line 25.
There is insufficient antecedent basis for this limitations in the claim.

-Claim 11 and 16 recite:
-“…of the second continuity posture a previous release…” in line 4 respectively,
- “…operating the first continuity posture with a previous release…” in line 7, respectively.

It is not clear if a previous release recited at line 4 and line 7 of claims 11 and 16 respectively refer to a previous release recited in claim 1 or if is a new previous release.
So the claims are indefinite.

-“…when a planned rollback is determined….” In line 6, respectively 
It is not clear if a planned rollback recited at line 6 of claim 11 and 16 respectively refer to a same planned rollback recited in line 3 or a different planned rollback.
So the claims 11 and 16 are indefinite.

-Claim 12 and 17 recite:
-“…when a planned rolling forward is determined…” in line 6 respectively. 

-“…operating the first continuity posture with a new release of the second continuity posture…” in line 7, respectively.
It is not clear if a new release recited in line 8 refer to a new release recited in line 3 or it is a different new release. 
So Claims 12 and 17 are indefinite.

-Claim 13 and 18 recite:
“…when an unplanned service outage is determined…” in line 5 respectively.
It is not clear if an unplanned service outage recited in line 5 refer to an unplanned service outage recited in line 3 or it is a different unplanned service outage. 
So claims 13 and 18 are indefinite.

-Claim 14 and 19 recite:
-“…when an unplanned service outage is determined…” in line 4 respectively and,
It is not clear if an unplanned service outage recited in line 4 refer to an unplanned service outage recited in line 3 or it is a different unplanned service outage.
So claims 14 and 19 are indefinite. 
of the second dataflow…” in line 6 of claim 14.
There is insufficient antecedent basis for this limitation in claim 14.

-Claim 15 and 20 recite:
-“…when an unplanned service outage is determined…” in line 5 respectively.

 It is not clear if an unplanned service outage recited in line 5 refer to an unplanned service outage recited in line 3 or it is a different unplanned service outage.
So the claims 15 and 20 are indefinite.

Claims 7-9 inherit the deficiencies of their respective independent claims and they are rejected under the same rational as their respective independents claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims
Place Holders
Functions
1
first continuity posture
handling

Plurality of applications modules
Operate, display, calculate, correlate, determine, store apply, update
4
Plurality of applications module
determine, generate,  display
5
Plurality of applications module
Receive, access , cause


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/BRAHIM BOURZIK/           Examiner, Art Unit 2191     

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191